Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 05/16/2022 is entered. Claims 1, 3-8, 10, 11, 13-19 and 20 are currently amended. Claims 1-20 are pending for examination.
	This is a Non-Final rejection.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.1.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is not patent eligible subject matter because the claim, as drafted,  is directed to a computer readable medium which could include a signal per se or non-transitory medium which do not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter), see MPEP § 2106, subsection I).
Note: Examiner suggests to amend the preamble of claim 20 as follows: ---A non-transitory computer readable medium having computer- executable instructions stored thereon, wherein the instructions, when executed by a processing device of a system, cause the system to:----------.

1. (Currently amended) A system comprising: 
a processing device in communication with a storage, the processing device configured to execute instructions to cause the system to: 
in response to a current event associated with a user at a first online store of multiple online stores, determine, from a user profile associated with the user storing   timestamps associated with user consent for privacy settings at respective online stores, a first timestamp associated with the user consent to privacy settings at the first online store; 
determine at least one change to a set of privacy settings associated with the first online store by determining that the first timestamp is older than a second timestamp of a logged entry in a settings log, the logged entry indicating the at least one chance to the set of privacy settings for the first online store;
transmit a notification to a device associated with the user indicating the at least one change, the notification including information about the at least one chance to the set of privacy settings for the first online store and including an option to provide user consent to the at least one change; and
in response to receipt of input providing updated user consent to the at least one change, update the user profile to include a third timestamp associated with the updated user consent provided at the current event, and permit further user interaction with the first online store. 


2.2.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 
	Step 1 analysis: 
Claims 11-19 are to a process comprising a series of steps, clams 1-10 to a system /apparatus, which are statutory (Step 1: Yes).
	Step 2A Analysis:
Currently Amended claim 1 recites:
1. (Currently amended) A system comprising: 
a processing device in communication with a storage, the processing device configured to execute instructions to cause the system to: 
in response to a current event associated with a user at a first online store of multiple online stores, determine, from a user profile associated with the user storing   timestamps associated with user consent for privacy settings at respective online stores, a first timestamp associated with the user consent to privacy settings at the first online store; 
determine at least one change to a set of privacy settings associated with the first online store by determining that the first timestamp is older than a second timestamp of a logged entry in a settings log, the logged entry indicating the at least one chance to the set of privacy settings for the first online store;
transmit a notification to a device associated with the user indicating the at least one change, the notification including information about the at least one chance to the set of privacy settings for the first online store and including an option to provide user consent to the at least one change; and
in response to receipt of input providing updated user consent to the at least one change, update the user profile to include a third timestamp associated with the updated user consent provided at the current event, and permit further user interaction with the first online store. 

Step 2A Prong 1 analysis: Claims 1-19 recite abstract idea.

The highlighted limitations comprising “in response to a current event associated with a user at a first online store of multiple online stores, to determine, from a user profile associated with the user storing   timestamps associated with user consent for privacy settings at respective online stores, a first timestamp associated with the user consent to privacy settings  at the first online store, determine at least one change to a set of privacy settings associated with the first online store by determining that the first timestamp is older than a second timestamp of a logged entry in a settings log, the logged entry indicating the at least one chance to the set of privacy settings for the first online store, in response to receipt of input providing updated user consent to the at least one change, update the user profile to include a third timestamp associated with the updated user consent provided at the current event, and permit further user interaction with the first online store”, as drafted, relates to a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “by a processing device”.  That is, other than reciting “by a processing device” nothing in the claim elements precludes the steps from practically being performed in the mind.   For example, but for the “by the processing device” language, the claim encompasses a person looking at collected and stored data related to a user’s privacy settings old and current and determine if any changes are there in the current and old privacy settings and if so inform the user for updating the privacy settings collected and including simple evaluation and forming a simple judgement.  The mere nominal recitation of by a processing device does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.   


Thus, the claim 1 recites an abstract idea falling within “Mental Process”.  Since dependent claims 2-10 include all the limitations of base claim 1 discussed above, they recite “Mental Process”.
Limitations of claims 11-19 are similar to claims 1-10.  Accordingly, claims 11-19 are analyzed based on the same rationale established for claims 1-10, and they recite abstract idea.
Step 2A, prong one=Yes. Claims 1-19 recite abstract idea.

Step 2A, prong two analysis:  Claims 1--19: The judicial exception is not integrated into a practical application.
The claim 1 recites additional element of transmitting a notification to a device associated with the user indicating the at least one change, the notification including information about the at least one chance to the set of privacy settings for the first online store and including an option to provide user consent to the at least one change. The transmitting step is recited at a high level of generality (i.e. as a general means of communicating data related a change in the privacy settings/rules at an store to a user and including an option to provide his acceptance), and amounts to mere data communicating, which is a form of insignificant extra‐solution activity.  The processing device in communication with an online store merely describes how to generally “apply” the otherwise mental judgements in a generic or general-purpose computer environment.  The processing device in communication with an online store is recited at a high level of generality and is merely automates the determining and updating data steps. The communication with an online store is a well-understood activity which does not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field; See MPEP 106.05(a). step.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 1 is directed to the abstract idea. Since the other independent claim 11 recites similar limitations to those of claim 1, it is analyzed on the basis of same rationale as established for claim 1 and are directed to abstract idea.
Dependent claims 2-3, 9 and 12-13 are directed to describing the type of change which is a non-functional descriptive subject matter, claims 3-8, 10 and 13-18, 19 are mere extension of the limitations of claims 1 and 11 and directed to updating data and the use of processing device merely describes how to generally “apply” the otherwise mental judgements in a generic or general-purpose computer environment.  Executing the steps recited in the dependent claims do not necessitate inextricable tie to computer technology because these steps can be carried out manually and is just performing the disembodied concept on a general-purpose computer. Accordingly, even in combination, these additional elements of dependent claims 2-10 and 11-19 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	Step 2A, prong two= Yes. Claims 1-19 are directed to abstract idea.

Step 2B analysis:	The claims 1-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra‐solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra‐solution activity in Step 2A should be re‐evaluated in Step 2B. Here, the transmitting steps were considered to be extra‐solution activity in Step 2A, and thus they are re‐evaluated in Step 2B to determine if they are more than what is well‐understood, routine, conventional activity in the field. The background recites that the processor device or a user’s device is anything other than a conventional computer within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere transmitting, receiving, displaying, and processing data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the transmitting step is well‐understood, routine, conventional activity is supported under Berkheimer.  The claims 1-19 are ineligible.
Step 2B=NO. Claims 1-20 are patent ineligible.

3.	Note for claim 20:
Since claim 20 is non-statutory, as analyzed in paragraph 2.1 above, it has not been further examined if the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”.  However, even if it is amended as suggested above to overcome 101 rejection as being non-statutory it would be subject to same rationale as established for claim 1 above because then the limitations of then amended claim 20 would be similar to the limitations of claim 1 and would be rejected as being directed to an abstract idea without significantly more, when analyzed per “2019 PEG” under 35 USC 101.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-10, 11-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lotvin [US 20170249478 A1 already cited in the Non-Final rejection mailed 03/16/2022.

Regarding claim 1, Lotvin teaches a system comprising:

in response to a current event associated with a user at a first online store of multiple online stores, determine, from a user profile associated with the user storing   timestamps associated with user consent for privacy settings at respective online stores, a first timestamp associated with the user consent to privacy settings  at the first online store; determine at least one change to a set of privacy settings associated with the first online store by determining that the first timestamp is older than a second timestamp of a logged entry in a settings log, the logged entry indicating the at least one chance to the set of privacy settings for the first online store [See Abstract, paras 0049, 0059, 0062-0064, 00687-0069 below:
Abstract: “[Aspects of the technology described herein can provide data privacy management. An exemplary computing device may have a tracker to track various user data of a user distributed among different service providers based on metadata associated with the user data”.. Para 0049, “Transaction manager 240 manages various transactions related to user data, particularly personal data. In some embodiments, transaction manager 240 receives, via networking interface 220, a request for a first service provider to access an item of user data of a user. Subsequently, transaction manager 240 may request a second service provider having the requested item to forward the item to the first service provider upon the user's approval. Specifically, in one embodiment, after the personal data access request is authorized by the user for the first service provider to access the requested item, transaction manager 240 can issue a data forward order to the second service provider to forward such data to the first service provider.”; Para 0059, “Metadata profiles 316 include various metadata entries and their related information. By way of example, metadata profiles 316 may include an entry of “Last Name” as well as an entry of “Maiden Name.” For the entry of “Last Name,” metadata profiles 316 may include “Surname” as its equivalence. For the entry of “Maiden Name,” metadata profiles 316 may include a valid time period with the maiden name. …”; Paras 0062—0064, “Moreover, several instances of data property 328 may be used to denote attributes of the data stored by the service provider. By way of example, several instances of data property 328 may be used to denote the creation date/time, the last modified date/time, the last access time, the effective date/time and the expiration date/time of the user data, or any other time-based data properties at the service provider. Such information may be utilized by DPSP 210 of FIG. 2 in various applications, such as in various routines to monitor and maintain data integrity in different service providers. As one example, DPSP 210 may discover multiple different versions of “Mailing Address” of a user kept in different service providers. In this case, DPSP 210 may select one with the most recent “Last Modified Date” for a new service provider that requests to access the “Mailing Address” of the user. As another example, DPSP 210 may validate a mailing address based on whether the current date is between the “Effective Date” and the “Expiration Date” associated with the mailing address. As yet another example, DPSP 210 may implement an automated mechanism to send a delete request to all service providers that have the “Mailing Address” of the user, e.g., at a particular time (e.g., “Expiration Date”), a certain period of time after the “Last Accessed Time”, etc. [0063] Further, the age or timestamp associated with the metadata may be used to determine freshness or staleness of the data, which may be used for discriminating the data, and in particular, where a particular metadata is associated with multiple service providers. For example, regarding a user's “Address”, the one with the most recent timestamp may be considered the most relevant or current. [0064] Further, several instances of data property 328 may be used to denote one or more rules set up by the user regarding how to share data with service providers. As an example, a user may set up a rule to prohibit the data of “Maiden Name” to be disclosed to any online stores as the maiden name normally is not required for online shopping transactions….[0068] At step 420, the data distribution map can be updated due to changes to an item of user data. …. an item of user data may become obsolete for various reasons (e.g., a credit card number may become obsolete after the expiration date of the card). In this case, the data distribution map can be updated to mark the item as obsolete and further to purge the item from its keepers. [0069] At step 430, the data distribution map can be updated in response to a user input.]

The above excerpts disclose that a processing device DPSP stores personal data including metadata profiles associated with a user collected from a plurality of transactions from multiple online stores which include information on such privacy data as mailing addresses and names with creation date/time and expiration time including old timestamps for old events and current time stamps for current events with service providers with modified data on such items such as mailing addresses and this modified data is notified to the multiple service providers in response to their requests. A current event is a service provider requesting to access information from the privacy settings of a user with another service provider. In response to such request a current timestamp is created to indicate this change. 
Lotvin further teaches transmit a notification to a device associated with the user indicating the at least one change, the notification including information about the at least one change to the set of privacy settings for the first online store and including an option to provide user consent to the at least one change [See paras 0001, 0019, “[0001] Data privacy is an important issue for online users. Users often have to reveal their personal or sensitive information, such as names, addresses, emails, credit card numbers, login information, etc., to various online service providers when they participate in various online activities, such as online banking, online shopping, or even simply logging in to a social networking website. A user's personal information, once provided to a service provider, then may be used for purposes different from the original intention of the user for revealing that information. By way of example, the advertising industry is particularly keen to use personal information for targeted marketing. In view of the increasing concerns of data privacy, various privacy laws in many countries have emerged to prevent such personal information from misuse and may require whoever collects personal information to respect certain rights of the user.”; [0019] ….DPSP's ability to direct one service provider to furnish another service provider with requisite user data upon the user's explicit or implicit consent. In various embodiments, a service provider knows only the personal data that the user has provided to the service provider, but the DPSP knows the whereabouts of the rest of the personal data of the user if the user has provided them to other service providers. In this case, when needed, the service provider may request any additional personal data of the user from the DPSP. In turn, the DPSP may request the user to decide whether to allow such access for the service provider. In some embodiments, the user may make such decision depending on each transaction, e.g., after reviewing the specific details of such personal data access request. In other embodiments, the user may provide a policy or directive to the DPSP, e.g., to allow all her affiliated financial institutions to access her basic profile information]. Lotvin teaches that when a service provider requires additional personal data which could be related to date of birth [see para 0039], or change in address [see para 0062] or payment procedure [see para 0032] the DPSP sends a notification for the user’s consent to provide this additional information; and
in response to receipt of input providing updated user consent to the at least one change, update the user profile to include a third timestamp associated with the updated user consent provided at the current event, and permit further user interaction with the first online store [see para 0069 “At step 430, the data distribution map can be updated in response to a user input. As an example, the user may directly submit a new item of user data (or metadata describing the new item thereof) to the DPSP. Subsequently, the DPSP may update the data distribution map based on the new item of user data. As another example, the user may send a request to the DPSP to modify an existing map sheet, such as setting up or altering a rule for data sharing, purging user data from a selected service provider, or notifying various service providers for a user data changing event (e.g., the user may have a new address due to relocation). Conveniently, the user may only need to notify the DPSP once for an intended change without contacting each and every service provider that may be affected by such change.”, and para0062, “By way of example, several instances of data property 328 may be used to denote the creation date/time, the last modified date/time, the last access time, the effective date/time and the expiration date/time of the user data, or any other time-based data properties at the service provider. Such information may be utilized by DPSP 210 of FIG. 2 in various applications, such as in various routines to monitor and maintain data integrity in different service providers. As one example, DPSP 210 may discover multiple different versions of “Mailing Address” of a user kept in different service providers. In this case, DPSP 210 may select one with the most recent “Last Modified Date” for a new service provider that requests to access the “Mailing Address” of the user. As another example, DPSP 210 may validate a mailing address based on whether the current date is between the “Effective Date” and the “Expiration Date” associated with the mailing address. As yet another example, DPSP 210 may implement an automated mechanism to send a delete request to all service providers that have the “Mailing Address” of the user, e.g., at a particular time (e.g., “Expiration Date”), a certain period of time after the “Last Accessed Time”, etc. “]. These excerpts from Lovin teach that any new event requiring a change related to privacy of a user such as a new request from a service provider for date of birth or new address or information about payment is updated after receiving consent/approval from the user and the user by creating a new date/time [corresponds to a third timestamp] for this updated change and therefore reads on the limitations.




Regarding claim 2, the limitations, “ The system of claim 1, wherein the at least one change is one or more of: a change to type of user data collected, a change to how collected data is shared, a change to how long collected data is stored, a change to which service provider is sharing collected data, or a change to how a service provider is sharing collected data”, are already covered in the analysis of claim 1 wherein the change is related to an additional service provider requesting the user’s privacy data.

Regarding claim 3, the limitations, “The system of claim 2, wherein the at least one change is a result of: an installation of an application associated with the first online store, an uninstallation of an application associated with the first online store, a change in privacy settings associated with an installed application associated with the first online store, or a change in configuration settings associated with the first online store. “are covered in the analysis of claim 1 , specifically the limitations a change in data sharing of the privacy settings of  a user with an installed application associated with an online store [corresponds to first online store] requesting additional data of a user’s privacy settings such as related to date of birth or mailing address , or a change in configuration settings,  which relate to the request from another service provider for the user’s privacy information existing in the first online store and such data is to be shared by the second service provider. 
 
Regarding claim 4, the limitations, “The system of claim 1, wherein the processing device is configured to execute instructions to further cause the system to: determine, from the user profile, whether the at least one change is indicated as acceptable within a set of predefined settings stored in the user profile, the set of predefined settings indicating acceptable privacy settings for one or more online stores”, are already covered in the analysis of claim 1 above wherein it was discussed and analyzed that a user’s consent/approval is secured for a change in the user’s privacy settings related a service provider requesting additional user’s privacy data which is existing with another online service provider. Lovin also teaches that the notification is transmitted after determining that the at least one change is required in the set of predefined settings [see para 0026 wherein if the user advises for “altering a property in the data distribution map” the DPSP updates the data distribution map for the user, so that he is notified about this alteration/exclusion.

Regarding claim 5, the limitations, “The system of claim 4, wherein the processing device is configured to execute instructions to further cause the system to: in response to receipt of the input indicating the updated user consent to the at least one change , further update the user profile to include the at least one change in the set of predefined settings”, are already covered in the discussions for claims 1 and 4-5 above [See Lovin paras 0017—0026]..

Regarding claim 6, the limitations, “The system of claim 5, wherein the privacy profile is updated to include the at least one change in the set of predefined settings in association with the first online store”, are already covered in the discussions for claims 1 and 4 above [See Lovin para 0017-0026].

Regarding claim 7, the limitations, “The system of claim 5, wherein the user profile is updated to include the at least one change in the set of predefined settings in association with a plurality of online stores including the first online store” are already covered in the discussions for claims 1 and 5 above [See Lovin para 0017-0026].
 
Regarding claim 9, the limitations, “The system of claim 1, wherein the notification is transmitted when the at least one change is an increase in data collection or an increase in data sharing” are similar to new service providers requesting the user’s privacy data which relate to an increase in data sharing/collection.

Regarding claim 10, the limitations, “  The system of claim 1, wherein the processing device is configured to execute instructions to further cause the system to: prior to receipt of the input providing updated user consent to the at least one change, block the current event or a further event at the online store”, are covered in the analysis of claims 1 and 5 wherein the change related to a request from a new service provider was discussed and this change would be allowed only if the user accepts it.

Regarding claims 11-17, 19, their limitations are similar to the limitations for claims 1-7 and 10. Accordingly, claims 11-17, 19 are analyzed as being unpatentable over Lovin based on same rational as established for claims 1-7 and 9-10 above.

Regarding claim 20, its limitations are similar to the limitations for claim 10. Accordingly, claim 20 is analyzed as being unpatentable over Lovin based on same rational as established for claim 1 above.
Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lovin [US 20170249478 A1]

Regarding claim 8, The limitations, “The system of claim 1, wherein the processing device is configured to execute instructions to further cause the system to: in response to an update to a privacy policy associated with the first online store, determine at least a second change to the set of privacy settings associated with the first online store;  transmit a second notification to the device associated with the user indicating at least the second change; the second notification including information about at least the second change to the set of privacy settings for the first online store and including an option to provide user consent to at least the second change; and in response to receipt of input providing updated user consent to at least the second change, update the user profile to include a fourth timestamp to reflect a time associated with the updated user consent to the updated privacy policy at the first online store”,  represent a repetition of the limitations already covered in claim 1 related to receiving a consent for any change in the privacy settings of a user and creating a new timestamp for such a change. Lotvin does not specifically teach the repetitions being carried out as claimed. However, it would be obvious to an ordinary skilled in the art  at the time of the Applicant’s invention in view of Lotvin’s teachings as discussed for claim 1 to have repeated these steps when every time such a new event occurs reflecting a change in the privacy settings of  a user when there is a request from a different or the same service requesting additional information of  a user’s privacy data related to date of birth or change in address or payment procedure, etc. and every time a new timestamp will be created as already disclosed in Lotvin [see paras 0062 and  0063, [0062] “By way of example, several instances of data property 328 may be used to denote the creation date/time, the last modified date/time, the last access time, the effective date/time and the expiration date/time of the user data, or any other time-based data properties at the service provider. Such information may be utilized by DPSP 210 of FIG. 2 in various applications, such as in various routines to monitor and maintain data integrity in different service providers. As one example, DPSP 210 may discover multiple different versions of “Mailing Address” of a user kept in different service providers. In this case, DPSP 210 may select one with the most recent “Last Modified Date” for a new service provider that requests to access the “Mailing Address” of the user. As another example, DPSP 210 may validate a mailing address based on whether the current date is between the “Effective Date” and the “Expiration Date” associated with the mailing address. As yet another example, DPSP 210 may implement an automated mechanism to send a delete request to all service providers that have the “Mailing Address” of the user, e.g., at a particular time (e.g., “Expiration Date”), a certain period of time after the “Last Accessed Time”, etc. “]. [0063] Further, the age or timestamp associated with the metadata may be used to determine freshness or staleness of the data, which may be used for discriminating the data, and in particular, where a particular metadata is associated with multiple service providers. For example, regarding a user's “Address”, the one with the most recent timestamp may be considered the most relevant or current.”. Therefore, the limitations of claim 8 are obvious, as analyzed above, in view of Lotvin.  

Regarding claim 18, its limitations are similar to the limitations of claim 8 and it is analyzed as being unpatentable over Lotvin based on same rationale established for claim 8.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(i)	WO 2018232095 A  [see para 0050] discloses that one or more websites may update a privacy policy for the website (e.g., to comply with one or more legal or policy changes) wherein a system scan a website's privacy policy at a first time and a second time to determine whether a change has occurred, wherein the change in policy may modify a manner in which the system analyzes cookie data to determine whether it may include personal data or potentially personally identifiable data.
	(ii)	Winters [US 10659299B1, see col.18, lines 7-13] discloses that a social-networking system 160 may determine, based on a trigger action, that a first user of an online social network may want to change or update the visibility of one or more content objects associated with the first user and, based on the determination, may prompt the first user to provide updated privacy and content settings regarding the visibility of the content objects.
	(iii)	Sargsyan, Tatevik, “Exploring multi-stakeholderism through the evolution of information intermediaries’ privacy policies” published in ProQuest Dissertations and Theses ProQuest Dissertations publishing 2016; retrieved from Dialog on 06/09/20222 discloses with the governments and intermediaries increasing access to user privacy data, the online privacy has become vulnerable. Privacy data including names, contact information etc. make user identity information known to intermediaries which undermines the value of anonymity and free expression.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625